Contact: Mark M. Rothleitner Vice President Investor Relations and Treasurer 410-716-3979 Roger A. Young Vice President Investor and Media Relations 410-716-3979 FOR IMMEDIATE RELEASE:Thursday, October 22, 2009 Subject: Black & Decker Announces Third-Quarter 2009 Results Towson, MD – The Black & Decker Corporation (NYSE: BDK) today announced that net earnings for the third quarter of 2009 were $55.4 million or $.91 per diluted share.Net earnings for the third quarter of 2008 were $1.41 per diluted share, or $1.61 excluding a restructuring charge.Sales decreased 23% for the quarter to $1.2 billion, including a negative 3% impact from foreign currency translation.Net cash generation was $256 million for the third quarter and $368 million year-to-date. Nolan D.
